Honorable Joe Resweber Harris County Attorney 1001 Preston Houston, Texas 77002
Re: Payment of tuition for county jail inmates attending classes while incarcerated.
Dear Mr. Resweber:
You have submitted the following question for an opinion from this office:
  Is Harris County required to pay tuition to Houston Community College System for inmates that are incarcerated in the Harris County Jail and who are enrolled in the Houston Community College?
We have found no authority which obligates the county to pay the tuition fees of the county jail inmates. Such an expenditure is not required under the county's duty to provide a safe and suitable jail. V.T.C.S. art. 5115. We do not address the question of whether the county has discretion to pay tuition fees of jail inmates. See generally V.T.C.S. art. 5115.1, § 9(a)(4). Educ. Code § 29.01ff; Attorney General Opinion H-652 (1975).
 SUMMARY
Harris County is not required to pay tuition fees of county jail inmates.
Very truly yours,
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee